Exhibit 10.9

 

LOGO [g42163g59t17.jpg]   

NICHOLAS FINANCIAL, INC.

 

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bonefide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.       Dealer:   

 

By:  

 

      By:   

 

Date:  

 

      Date:   

 



--------------------------------------------------------------------------------

DEALER NAME

1ST ATLANTA AUTO SALES

1ST CLASS AUTO SALES

1ST FINANCIAL SERVICES

1ST PLACE AUTO SALES, INC

3 D AUTOMOTIVE GROUP

4X4 AUTOS AND MORE

808 MOTOR CARS, INC

A TO Z AUTOS, INC

AAA MOTORS, INC

AACC AUTO CAR SALES, INC

ABBY’S AUTOS, INC

ABC AUTOTRADER

ABRAHAM BUICK, INC

ACTION GM

ACURA OF ORANGE PARK

ADAMSON FORD LLC

ADVANCED AUTO BROKERS, INC

ADVANTAGE FORD LINCOLN MERCURY

ADVANTAGE MOTORS

AFFORDABLE MOTORS, INC

AFFORDABLE USED CARS & TRUCKS

AIRPORT KIA

AL HENDRICKSON TOYOTA

ALEXANDER FORD LINCOLN

ALLAN VIGIL FORD

ALLEN TURNER AUTOMOTIVE

ALTERNATIVES

AMBAR MOTORS, INC

AMERICAN AUTO SALES

AMERICAN AUTO SALES OF CRYSTAL RIVER

ANCHOR AUTO

ANDERSON SUBURU

ANDY CHEVROLET COMPANY

ANDY MOHR BUICK PONTIAC GMC

ANDY MOHR CHEVROLET, INC

ANDY MOHR MITSUBISHI, INC

ANTHONY UNDERWOOD AUTOMOTIVE

ANTWERPEN NISSAN, INC

APEX AUTOMOTIVE

APL OF ORLANDO

APPROVAL AUTO CREDIT INC

AR MOTORSPORTS INC

ARCH ABRAHAM NISSAN LTD

ARRIGO DODGE

ASHEBORO FORD LINCOLN

ASHEBORO HONDA MAZDA

ATLANTA AUTO BROKERS

ATLANTA AUTO SHOWCASE

ATLANTA LUXURY MOTORS

ATLANTA USED CARS CENTER, INC

ATLANTIC MOTOR SPORTS

ATLANTIC RENT A CAR

AUCTION DIRECT USA

AUDI VOLKSWAGON OF NAPLES

AUTO AMERICA

AUTO BANK

AUTO CITY AT CLAYTON

AUTO CITY, INC

DEALER NAME

AUTO CREDIT CENTER INC

AUTO CREDIT OF KENTUCKY

AUTO DIRECT COLUMBUS OH

AUTO DIRECT OF CAROLINA

AUTO EXPO OF ROME

AUTO EXPRESS CREDIT INC

AUTO FINDERS OF VIRGINIA

AUTO GALLERY, INC

AUTO LINE, INC

AUTO MARKET, INC

AUTO PLEX

AUTO PROFESSIONAL CAR SALES

AUTO RITE, INC

AUTO SELECT

AUTO SOURCE OF GEORGIA

AUTO WISE AUTO SALES

AUTO WISE OF SHELBYVILLE

AUTO WORLD

AUTOMAX

AUTOMOTION

AUTOMOTIVE LIQUIDATORS

AUTOPLEX IMPORT

AUTORAMA PREOWNED CARS

AUTOS AND CYCLES

AUTOSTAR

AUTOVILLE, USA

AUTOWAY CHEVROLET

AUTOWAY FORD OF BRADENTON

AUTOWISE LLC

AUTOWORLD USA

AUTOXSELL SALES & MARKETING

AVERY AUTO SALES, INC

AXELROD PONTIAC

B & W MOTOR CARS

BA-KARS, INC

BALTIMORE WASHINGTON AUTO

BANK AUTO SALES

BARBIES AUTOS CORPORATION

BASELINE AUTO SALES, INC

BASIC AUTO SALES

BATTLEGROUND KIA

BEACHNUTZ AUTO SALES LLC

BEAU TOWNSEND NISSAN, INC

BEDFORD AUTO WHOLESALE

BEDFORD NISSAN, INC

BEECHMONT FORD

BELL & HOWARD CHEVROLET

BELL MOTORS

BELLE GLADE CHEVROLET CADILLAC

BEN MYNATT PONTIAC BUICK

BENSON CAR MART

BENTON AUTO SALES

BEREA AUTO MALL

BERT SMITH INTERNATIONAL

BESSEMER CHRYSLER JEEP DODGE

BEST BUY USED CARS

BEST CARS USA, INC

BEST DEAL AUTO SALES




--------------------------------------------------------------------------------

DEALER NAME

BEST WEST AUTO

BICKEL BROTHERS AUTO SALES, INC

BIG BLUE AUTOS LLC

BIG O DODGE OF GREENVILLE, INC

BILL BLACK CHEVROLET

BILL BRANCH CHEVROLET

BILL BROWN FORD, INC

BILL DELORD AUTOCENTER, INC

BILL ESTES CHEVROLET

BILL GADDIS CHRYSLER

BILL RAY NISSAN

BILL REILLY’S UNION CITY TOYOTA

BILLS AUTO SALES & LEASING LTD

BILTMORE MOTOR CORPORATION

BLACKSTONE IMPORTS OF CHARLOTTE

BLEECKER CHEVROLET PONTIAC

BLOOMFIELD EUROTECH IMPORT

BLUE PRINT AUTOMOTIVE GROUP II

BO WILLIAMS BUICK, INC

BOB BELL CHEVROLET NISSAN, INC

BOB BOAST DODGE

BOB DANCE KIA

BOB KING MITSUBISHI

BOB KING’S MAZDA

BOB MAXEY FORD

BOB MONTGOMERY CHEVROLET, INC

BOB PFORTE MOTORS

BOB PRICE MOTORS, INC

BOB STEELE CHEVROLET, INC

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC

BOBBY MURRAY CHEVROLET

BONIFACE HIERS MAZDA

BORCHERDING ENTERPRISE, INC

BOWDITCH FORD, INC

BRADLEY CHEVROLET, INC

BRADY AUTO SALES

BRANDON HONDA

BRANDON MITSUBISHI

BREAKAWAY HONDA

BREMEN MOTORS

BRIGHTON CHRYSLER PLYMOUTH

BRONDES FORD MAUMEE LTD

BRONDES FORD, INC

BRUNSWICK AUTO MART

BUDGET AUTO MART

BUTLER HYUNDAI, INC

BUY REPO DIRECT

BUY RITE WHOLESALE

BYERLY FORD-NISSAN, INC

BYERS CHRYSLER LLC

BYERS DELAWARE

BYERS KIA

BYERS VOLVO

C & S AUTO

CADILLAC SAAB OF ORANGE PARK

CALI-HABANA AUTO SALES CORPORATION

CALVARY CARS & SERVICE, INC

DEALER NAME

CAPITAL AUTO BROKERS

CAPITAL BOULEVARD AUTO SALES

CAPITAL CADILLAC HUMMER

CAPITAL CITY IMPORTS

CAPITAL MOTORS

CAPITOL AUTO

CAR CENTRAL

CAR COLLECTION OF TAMPA, INC

CAR COLLECTION, INC

CAR CONNECTION

CAR CORRAL

CAR DEALZ

CAR DEPOT

CAR FINDERS

CAR NET USA

CAR SOURCE LLC

CAR TOWN

CAR ZONE

CARDINAL CHRYSLER JEEP DODGE

CARMEL MOTORSPORTS LLC

CAROLINA AUTO EXCHANGE

CAROLINA AUTO IMPORTS

CAROLINA MOTORCARS

CAROLINA NISSAN, INC

CARRIAGE KIA

CARRIAGE MITSUBISHI

CARRIAGE TOWNE CHRYSLER DODGE

CARS & TRUCKS

CARS 4 LESS $

CARSMART OF BLOUNTSTOWN, INC

CARY AUTO SALE, INC

CARZONE OF THE GREATER TRIANGLE LLC

CASCADE AUTO GROUP LTD

CASTRIOTA CHEVROLET GEO, INC

CECIL CLARK CHEVROLET, INC

CENTRAL CAROLINA PRE-OWNED

CENTURY BUICK

CENTURY MOTORS FINANCIAL, INC

CERTIFIED AUTO DEALERS

CERTIFIED MOTORS, INC

CHARLOTTE HONDA - VW

CHASE MOTORS CORPORATION

CHEAPERCAR.COM

CHEVROLET BUICK OF QUINCY, INC

CHRIS LEITH CHEVROLET

CHRIS LEITH DODGE

CHRIS SPEARS PRESTIGE AUTO

CHUCK CLANCY DODGE CHRYSLER

CINCY IMPORTS

CITRUS AUTO LLC

CITRUS CHRYSLER JEEP DODGE

CITY AUTO SALES

CITY CHEVROLET

CITY HYUNDAI

CITY KIA

CITY MOTORS, INC

CITY PUBLISHING COMPANY, INC

CITY TO CITY AUTO SALES LLC


 



--------------------------------------------------------------------------------

DEALER NAME

CLASSIC BUICK OLDSMOBILE

CLASSIC CHEVROLET BMW

CLASSIC FORD

CLASSIC FORD LINCOLN MERCURY

CLAYTON PRE-OWNED AUTO

CLEARWATER TOYOTA

COASTAL AUTO GROUP, INC DBA SNIDERS TRUCKS

COASTAL CARS, INC

COASTAL CHEVROLET, INC

COASTAL MITSUBISHI

COCONUT CREEK MITSUBISHI

COGGIN CHEVROLET AT THE AVENUES

COGGIN HONDA

COGGIN NISSAN

COGGIN NISSAN AT THE AVENUES

COGGIN PONTIAC-GMC

COLUMBUS AUTO RESALE, INC

COLUMBUS CAR COMPANY

COLVIN AUTO SALES & SERVICE

COMBS & COMPANY

CONRAD AUTO SALES, INC

CONTEMPORARY MITSUBISHI

COOK MOTORS SALES

CORAL PALM AUTO SALES

COUGHLIN AUTOMOTIVE OF MARYSVILLE

COUGHLIN CHEVROLET-NEWARK

COUGHLIN CHEVROLET OF CHILLICOTHE

COUGHLIN FORD OF CIRCLEVILLE

COUGHLIN PONTIAC BUICK GMC

COUNTY MOTOR CO, INC

COURTESY FORD

COVINGTON AUTO PLEX LLC

COX CHRYSLER JEEP DODGE

CRAIG & BISHOP, INC

CRAIG & LANDRETH, INC

CREDIT MASTER AUTO SALES

CRENCOR LEASING & SALES

CRESCENT FORD, INC

CRESTMONT HYUNDAI LLC

CREWS CARS

CRM MOTORS, INC

CRONIC CHEVROLET OLDSMOBILE CADILLAC, INC

CROSS AUTOMOTIVE

CROSSROADS AUTO SALES, INC

CROSSROADS FORD

CROSSROADS FORD OF KERNERSVILLE, INC

CROWN AUTO DEALERSHIPS, INC

CROWN MOTOR SPORTS

CROWN MOTORS, INC

CRUISER AUTO SALES

CRYSTAL MOTOR CAR COMPANY, INC

CURRY HONDA

CUZZ’S AUTOSALES, INC

D & D MOTORS, INC

DALE JARRETT FORD

DALLAS CPDJ

DAN CUMMINS CHEVROLET BUICK PONTIAC

DAN TUCKER AUTO SALES

DEALER NAME

DAN’S AUTO SALES, INC

DARCARS WESTSIDE PRE-OWNED

DAVE EDWARDS TOYOTA

DAVID SMITH AUTOLAND, INC

DAYS CAMPING & RV CENTER, INC

DAY’S CHEVROLET

DAYTON ANDREWS DODGE

DAYTONA AUTO SPORT

DEALS ON WHEELS AUTO MART

DEER FORD

DELAND HONDA

DELMONTE MOTOR CARS & TRUCKS

DELRAY IMPORTS, INC

DELUCA TOYOTA, INC

DENNY’S AUTO SALES, INC

DETROIT HUMMER

DETROIT II AUTO FINANCE

DEWITT MOTORS

DIANE SAUER CHEVROLET, INC

DICK BROOKS HONDA

DICK MASHETER FORD, INC

DICK SCOTT NISSAN, INC

DIRECT AUTO EXCHANGE LLC

DIRECT SALES & LEASING

DISCOUNT AUTO BROKERS

DISCOUNT AUTO OUTLET CORP OF BROWARD

DISCOUNT AUTO SALES

DJ PROPERTY INVESTMENTS, INC

DMC AUTO EXCHANGE

DON HINDS FORD, INC

DON JACKSON CHRYSLER DODGE

DON MARSHALL CHYSLER CENTER

DON REID FORD, INC

DREAM CARS UNLIMITED

DRIVE AUTOMOTIVE

DRIVE AWAY AUTO LLC

DRIVE SOURCE

DRIVERIGHT AUTO SALES, INC

DRIVERS CAR MART

DUKE IMPORTS, INC

DUNN CHEVROLET OLDS, INC

DUVAL FORD

DUVAL HONDA

DUVALL ACCURA

E & F AUTO GROUP

EAGLE ONE AUTO SALES

EARL TINDOL FORD, INC

EASTGATE MOTORCARS, INC

ECONOMIC AUTO SALES, INC

ECONOMY MOTORS

EC’S WHOLESALE

ED HARRISON AUTO SALES, INC

ED SCHMIDT AUTOMOTIVE GROUP

ED TILLMAN AUTO SALES

ED VOYLES CHRYSLER-PLYMOUTH

ED VOYLES HONDA

EDWARDS CHEVROLET COMPANY

ELDER FORD OF TAMPA LLC




--------------------------------------------------------------------------------

DEALER NAME

ELITE AUTOMOTIVE GROUP LLC

ELITE MOTORCARS

ELITE MOTORS, INC

EMPIRE AUTO LLC

ENTERPRISE CAR SALES

ENTERPRISE LEASING COMPANY OF NORFOLK

ENTERPRISE LEASING COMPANY OF GEORGIA

ENTERPRISE LEASING COMPANY OF ORLANDO

ENTERPRISE LEASING COMPANY

ERNEST MOTORS, INC

ERNIE HAIRE FORD

ET AUTO SALES

EVERYDAY AUTO SALES

EXCLUSIVE CARZ AND AUTO

EXPRESS CARS LIMITED

EXTREME DODGE TRUCK

E-Z AUTO RENTAL

FAIRBORN BUICK PONTIAC GMC

FAITH MOTORS, INC

FAMILY KIA

FAMILY MOTORS

FERCO MOTORS

FERMAN CHEVROLET

FERMAN CHRYSLER JEEP DODGE AT CYPRESS CREEK

FERMAN NEW PORT RICHEY

FERN CREEK AUTO SALES, INC

FIELDS CERTIFIED AUTO FINANCE

FIRKINS NISSAN

FIRST CHOICE AUTOMOTIVE, INC

FIRST STOP AUTO SALES

FIRST TEAM HYUNDAI

FITZGERALD MOTORS, INC

FLEET SALES

FLORIDA AUTO EXCHANGE

FLORIDA GULF COAST LLC

FLOW CHEVROLET LLC

FLOW HONDA

FOLGER AUTOMOTIVE LLC

FORT MYERS MITSUBISHI

FORT MYERS TOYOTA, INC

FOUNTAIN AUTO MALL

FOX AUTO SALES

FRANK MYERS AUTO SALES, INC

FRANK NERO LINCOLN/MERCURY

FRED MARTIN MOTOR COMPANY

FREEDOM AUTOMOTIVE GROUP

FREEDOM DODGE CHRYSLER JEEP

FREEDOM FORD, INC

FRITZ ASSOCIATES

FUREYS WHEEL WORLD

GA BEST CAR DEALS

GALEANA CHRYSLER PLYMOUTH

GANLEY BEDFORD IMPORTS, INC

GANLEY CHEVROLET, INC

GANLEY DODGE

GANLEY EAST, INC

GANLEY FORD WEST, INC.

GANLEY NISSAN

DEALER NAME

GANLEY, INC

GARY SMITH FORD

GATEWAY HONDA

GATOR CHRYSLER-PLYMOUTH, INC

GATORLAND TOYOTA

GENE GORMAN AUTO SALES

GEN-X CORP

GEORGE WAIKEM FORD, INC

GERMAIN FORD

GERMAIN OF SARASOTA

GETTEL TOYOTA

GILLYS LTD LLC

GLASSMAN OLDSMOBILE, INC

GLENBROOK DODGE, INC

GLENN BUICK GMC TRUCKS

GO! AUTO STORE

GOLDEN OLDIES

GOLDMARK AUTO GROUP

GOOD MOTOR COMPANY

GOOD RIDES, INC

GOODWIN MOTOR CO, INC

GORDON CHEVROLET-GEO

GRAHAM AUTO SALES

GRAND 54 AUTO SALES, INC

GRANT MOTORS CORPORATION

GREAT LAKES HYUNDAI, INC

GREEN FORD, INC

GREEN TREE TOYOTA

GREENBRIER DODGE OF CHESAPEAKE, INC

GREENBRIER OLDS GMC PONTIAC

GREENBRIER VW LLC

GREENE FORD COMPANY

GREENLIGHT MOTORS LLC

GREENWAY FORD, INC

GREENWOOD’S HUBBARD CHEVY OLDS

GREER NISSAN

GREG BELL CHEVROLET OLDSMOBILE

GRIFFIN FORD SALES, INC

GRIFFITH AUTO GROUP

GROGANS TOWNE CHRYSLER

GROVEPORT MOTORCAR

GULF COAST AUTO WHOLESALE

GULF COAST AUTOS, INC

GULF COAST MOTORS

GULF WEST AUTOMOTIVE, INC

GUS MACHADO FORD, INC

GWINNETT PLACE NISSAN

H & H AUTO SALES

HAASZ AUTO MALL LLC

HALEY TOYOTA OF RICHMOND

HALLMARK HYUNDAI

HANNA IMPORTS

HAPPY AUTO MART

HARBOR CITY AUTO SALES, INC

HARDIE’S USED CARS LLC

HARRELSON NISSAN

HARRELSON TOYOTA

HATCHER’S AUTO SALES


 

 



--------------------------------------------------------------------------------

DEALER NAME

HATFIELD KIA HAYDOCY PONTIAC-GMC TRUCK, INC HEATH MOTORSPORTS HEATHS TOYS AUTO
SALES HELLER CAR COMPANY, INC HENDRICK HONDA HENNESSY MAZDA PONTIAC GMC HERB
KINMAN CHEVROLET, INC HERITAGE AUTO SALES LLC HIBDON MOTOR SALES HICKORY HOLLOW
CARNIVAL KIA HIESTER PREOWNED CLEARANCE CENTER HIGH Q AUTOMOTIVE CONSULTING
HILLMAN MOTORS, INC HOLLAND FAMILY AUTO HOMETOWN AUTO, INC HONDA CARS OF
BRADENTON HONDA CARS OF ROCK HILL HONDA EAST HONDA MALL OF GEORGIA HONDA OF FORT
MYERS HONDA OF MENTOR HONDA OF PORT RICHEY HOOVER TOYOTA LLC HUBERT VESTER
TOYOTA SCION HUBLER CHEVROLET CADILLAC, INC HUBLER NISSAN, INC HUFF FORD, INC
HUNT’S USED CARS HUTCHINSON PONTIAC GMC HWY 150 BUYERS WAY, INC HYMAN AUTO
OUTLET LLC HYUNDAI OF LOUISVILLE HYUNDIA OF GREER HYUNDIA OF ORANGE PARK
ICARSNOW.COM OF MONROE IMPORT CARS R US IMPORT MOTORSPORT, INC IMPORTS
PERFORMANCE INC MOTORSPORTS INDY MOTORWERKS INTEGRITY AUTO CONSULTANTS LLC
INTEGRITY MOTORS, INC INTERSTATE FORD, INC J & C AUTO SALES J & M AFFORDABLE
AUTO, INC J.W. TRUCK SALES, INC JACK DEMMER FORD, INC JACK MATIA CHEVROLET
JACKSON ACURA JACKSONVILLE CHRYSLER JAKE SWEENEY CHEVROLET, INC JAMES O’NEAL
CHRYSLER-DODGE JEEP JAMIE’S DISCOUNT AUTO SALES JARRARD PRE-OWNED VEHICLES
JARRETT FORD HAINES CITY JARRETT FORD OF PLANT CITY JARRETT-GORDON FORD OF
WINTER HAVEN

DEALER NAME

JAY PONIIAC BUICK JAY’S USED CARS LLC JB’S AUTO SALES OF PASCO, INC JC AUTOMAX
JEFF SCHMITT AUTO GROUP JEFF WYLER CHEVROLET, INC JEFF WYLER FLORENCE JEFF WYLER
SPRINGFIELD, INC JEFFERSON MOTOR COMPANY JENKINS HYUNDAI OF BRADENTON JENKINS
NISSAN, INC JERRY WILSON’S MOTOR CARS JERSEY MOTORS JIM BURKE NISSAN JIM DOUGLAS
SALES AND SERVICE JIM SHELL AUTO SALES.COM JIM SKINNER FORD, INC JOE FIRMENT
CHEVROLET JOEY D’S AUTO OUTLET JOHN BAILEY OLDS JOHN BLEAKLEY FORD JOHN JONES
AUTOMOTIVE JOHN SNYDER AUTO MART, INC JORDAN FRAZIER CHRYSLER JEEP JOSEPH
TOYOTA, INC JT AUTO, INC JULIANS AUTO SHOWCASE, INC JUST-IN-TIME AUTO SALES, INC
K & B FINANCIAL SERVICES, INC K B AUTO EMPORIUM K J ENTERPRISES KDK AUTO BROKERS
KEFFER CHRYSLER PLYMOUTH JEEP KEFFER OF MOORESVILLE LLC KEITH HAWTHORNE HYUNDAI
LLC KEITH HAWTHORNE MAZDA KEITH HAWTORNE FORD KEITH JORDANS 10 & UNDER KELLER
FORD, INC KELLY FORD KEN GANLEY NISSAN, INC KENDALL AUTO SALES CORPORATION
KENNYS AUTO SALES, INC KEN’S AUTOS KENS KARS KERNERSVILLE DODGE KERRY TOYOTA KIA
ATLANTA SOUTH KIA OF ALLIANCE KIA OF ANDERSON KIA OF BEDFORD KIA OF CONYERS KIA
OF GASTONIA KIA STONE MOUNTAIN KIA TOWN CENTER KINGDOM MOTOR CARS KINGS FORD,
INC KING’S NISSAN




--------------------------------------------------------------------------------

DEALER NAME

KOE-MAK CORP KUHN HONDA VOLKSWAGON KUHN MORGAN TOYOTA SCION LAFONTAINE AUTO
GROUP LAKE PLACID MOTOR CAR, INC LAKELAND AUTO MALL LAKELAND CHRYSLER PLYMOUTH,
INC LANDMARK CDJ OF MONROE LLC LANIGAN’S AUTO SALES LARRY JAY IMPORTS, INC
LARRY’S USED CARS LASH AUTO SALES, INC LEADERSHIP MOTORS EXPORTS, INC LEBANON
FORD LINCOLN LEE HYUNDAI, INC LEE’S AUTO SALES, INC LEGACY NISSAN LEGACY TOYOTA
LEITH MITSUBISHI LES STANFORD FORD LIBERTY FORD SOUTHWEST, INC LIBERTY PONTIAC
GMC TRUCK, INC LIGHTHOUSE TOYOTA LIMBAUGH TOYOTA, INC LOCAL WHOLESALE LOKEY
NISSAN LOKEY OLDSMOBILE, INC LOU BACHRODT CHEVROLET LOU SOBH PONTIAC/BUICK/GMC
LOWES AUTO SALES LUXURY IMPORTS LYNNHAVEN LINCOLN MERCURY MACKENNEY AUTO SALES
MADISON MOTORS MAGIC IMPORTS OF GAINESVILLE, INC MAHER CHEVROLET, INC MAJOR
MOTORS SALES MALCOLM CUNNINGHAM FORD MALIBU MOTORS MALL OF GEORGIA AUTO SALES
MALOY AUTOMOTIVE LLC MANNING MOTORS, INC MARANATHA CAR COMPANY MARK BRADLEY AUTO
SALES MARKET STREET MOTORS MARLIN MOTORS, INC MARLOZ OF HIGH POINT MARLOZ OF
STATESVILLE MAROONE FORD OF MARGATE MARSHALL MOTORS OF FLORENCE MARTELL LINCOLN
MERCURY MASTER CAR INTERNATIONAL, INC MASTER CARS MATHEWS BUDGET AUTO CENTER
MATHEWS FORD OREGON, INC MATT CASTRUCCI MATTHEWS-CURRIE FORD COMPANY MAXIE PRICE
CHEVROLETS OLDS, INC

DEALER NAME

MAXTON MOTORS MAZDA SAAB OF BEDFORD MAZDA WESTSIDE MCCORMACK CARS MCGHEE AUTO
SALES, INC MCKENNEY CHEVROLET MCKENNEY-SALINAS HONDA MCVAY MOTORS, INC
MECHANICSVILLE TOYOTA MELBOURNE CHEVROLET MENTOR IMPORTS, INC METRO FORD LINCOLN
MERCURY METRO HONDA METRO USED CARS MICHAEL’S AUTO MIDDLETON USED CARS MIDFIELD
MOTOR COMPANY, INC MIDWEST MOTORS & TIRES MIKE ALBERT LEASING, INC MIKE BASS
FORD MIKE CASTRUCCI CHEVY OLDSMOBILE MIKE CASTRUCCI FORD OF ALEXANDRIA MIKE
ERDMAN MOTORS, INC MIKE PRUITT HONDA, INC MIKE’S AUTO FINANCE MIKE’S BUICK
PONTIAC GMC MIKES PREOWNED SUPERSTORE MILTON DODGE CHRYSLER JEEP MILTON MARTIN
HONDA MINCER MOTORS, INC MINIVAN SOURCE, INC MINT CONDITION AUTO SALES, INC MIRA
AUTO SALES MIRACLE CHRYSLER DODGE JEEP MLM AUTOBROKERS LLC MODERN CORP MONROE
DODGE/CHRYSLER, INC MONTGOMERY MOTORS MONTROSE FORD MONTROSE TOYOTA MONTROSE TRI
COUNTY KIA MORAN CHEVROLET MOTOR CAR CONCEPTS II MOTORVENTURE LLC MR T’S AUTO
DETAIL & SALES, INC MT CLEMENS AUTO CENTER MULLINAX FORD OF PALM BEACH MUNZY’S
MOTORS, INC MURPHY MOTORS MY FLORIDA DIRECT AUTO N T I NALLEY HONDA NALLEY
INFINITI NAPLES NISSAN NAPLETON’S NORTH PALM AUTO PARK NATIONAL AUTO FINANCE
NATIONAL CAR MART, INC NATIONAL CAR SALES




--------------------------------------------------------------------------------

DEALER NAME

NEIL HUFFMAN NISSAN

NELSON AUTO SALES, INC

NELSON MAZDA

NELSON MAZDA RIVERGATE

NEW WAY AUTOMOTIVE

NEWTON MOTORS

NEWTON’S AUTO SALES, INC

NEXT GENERATION MOTORS, INC

NICHOLS DODGE, INC

NICK MAYER LINCOLN MERCURY, INC

NISSAN OF NICHOLASVILLE

NISSAN SOUTH

NORTH BROTHERS FORD, INC

NORTH FLORIDA AUTO, INC

NORTHGATE FORD LINCOLN MERCURY

NORTHLAND CHRYSLER JEEP DODGE

NORTHPOINTE AUTO SALES

NU-WAVE AUTO CENTER

OASIS AUTO SALES, INC

O’BRIEN AUTO CENTER

OCEAN AUTO SALES OF MIAMI, INC

OCEAN MAZDA

O’CONNOR AUTOMOTIVE, INC

OFF LEASE ONLY

OLD SOUTH SALES, INC

OMNI AUTO SALES

ON THE ROAD AGAIN, INC

ON TRACK AUTO MALL, INC

ON TRACK AUTO SALES, INC

ONYX MOTORS

ORANGE PARK DODGE

OXMOOR TOYOTA

PALAFOX MOTORS, INC

PALM AUTOMOTIVE GROUP

PALM CHEVROLET OF GAINESVILLE

PALMER DODGE, INC

PALMETTO PREOWNED

PANAMA CITY AUTOMOTIVE

PANHANDLE AUTOMOTIVE, INC

PARADISE FORD

PARADISE MOTOR SALES

PARK AUTO MALL, INC

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET - GEO

PARKWAY FORD, INC

PARS IMPORTS, INC

PATRICK O’BRIEN JR CHEVROLET

PATRIOT AUTOMOTIVE SALES & LEASING

PATTERSON ENTERPRISE

PAUL MILLER FORD, INC

PAYLESS CAR SALES

PEARCE AUTO SALES, INC

PELHAM’S AUTO SALES

PENCE NISSAN

PENSACOLA AUTO BROKERS, INC

PEOPLE’S CHOICE AUTO SALES, INC

PERSINGER AUTOMOTIVE

PETE MOORE CHEVROLET, INC

DEALER NAME

PETERS AUTO SALES, INC

PHIL SMITH CHEVROLET

PHILLIPS CHRYSLER-JEEP, INC

PIEDMONT AUTO SALES NETWORK

PIEDMONT HONDA

PILES CHEVY-OLDS-PONTIAC-BUICK

PINEVILLE IMPORTS

PINNACLE AUTO SALES

PITTSBORO FORD

PLAINFIELD AUTO SALES, INC

PLANET SUZUKI

PLATINUM MOTOR CARS

PLATTNER AUTOMOTIVE OF VENICE

PLATTNER’S

PLATTNER’S WINTER PARK

POMOCO CHRYSLER/PLY OF HAMPTON

PORT MOTORS

POTAMKIN CHEVROLET

POTAMKIN HYUNDAI, INC

POWER PONTIAC GMC OLDSMOBILE

PREFERRED AUTO

PREMIER FORD LINCOLN MERCURY

PREMIERE CHEVROLET, INC

PRESTIGE AUTO SALES & RENTALS

PRESTON HYUNDAI

PREVIOUSLY OWNED MOTORS, INC

PRICED RIGHT CARS, INC

PRIME MOTORS, INC

PRO CAR AUTO GROUP, INC

QUALITY CHRYSLER OF GREENWOOD

QUALITY IMPORTS

QUALITY IMPORTS, INC

QUALITY MAZDA VOLKSWAGON

QUICK & WISER AUTO SALES

R & R WHOLESALE

R.H. CARS, INC

R.K. CHEVROLET

RAIMERS MOTORS, INC

RALLYE MOTORS, INC

RANDY MARION CHEVROLET PONTIAC

RANKL & RIES MOTORCARS, INC

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD, INC

RAY SKILLMAN OLDSMOBILE & GMC TRUCK, INC

RAY SKILLMAN WESTSIDE

RDM AUTOMOTIVE GROUP

RED HOAGLAND HYUNDAI, INC

REDMOND AUTOMOTIVE

REGAL PONTIAC, INC

RELIABLE TRUCK SALES

RELIABLE USED CARS

RENAIASSANCE MOTOR CARS LLC

RICH MORTONS GLEN BURNIE

RICHMOND DODGE HONDA

RICHMOND FORD

RICK CASE MOTORS, INC

RICK DAVENPORT AUTO SALES, INC




--------------------------------------------------------------------------------

DEALER NAME

RICK HENDRICK CHEVROLET

RICKS AUTO SALES

RICK’S AUTO SALES, INC

RINCON SELECT AUTOMOTIVE SALES

RIOS MOTORS

RIVER CITY AUTO CENTER

RIVERCHASE KIA

RIVERGATE TOYOTA

RIVERSIDE MOTORS, INC

ROBKE CHEVROLET COMPANY

ROCK BOTTOM AUTO SALES, INC

ROD HATFIELD CHEVROLET LLC

ROGER DEAN CHEVROLET

RON BUTLER MOTORS, LLC

RON FERRARI AUTO SALES, INC

ROSE CHEVROLET, INC

ROSE CITY MOTORS

ROSE CITY MOTORS 2

ROSS’S AUTO SALES

ROUTE 4 AUTO STORE

ROY O’BRIEN, INC

RPM MOTORSPORTS OF ATLANTA LLC

RTI AUTO SALES

S S & M AUTOMOTIVE

S WILSON’S AUTO SALES

S-9 AUTO SALES

SAM SWOPE PONTIAC BUICK GMC

SANDY SPRINGS TOYOTA

SANSING CHEVROLET, INC

SATURN OF CHAPEL HILL

SATURN OF CHARLOTTE

SATURN OF CLEARWATER

SATURN OF DECATUR

SATURN OF FT MYERS

SATURN OF GREENSBORO

SATURN OF MARIETTA

SATURN OF ORLANDO - SOUTH

SATURN OF SOUTH BOULEVARD

SATURN OF SOUTHGATE, INC

SATURN OF ST PETE

SATURN OF THE AVENUES

SATURN OF TOLEDO

SATURN OF WEST BROWARD

SATURN OF WEST PALM BEACH

SAULS MOTOR COMPANY, INC

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH MOTORS

SAVANNAH SPORTS AND IMPORTS

SAVANNAH TOYOTA & SCION

SCHULTZ AUTO BROKERS

SCOTTS LOT

SECONDARY STRATEGIES, INC

SERPENTINI CHEVROLET OF TALLMADGE

SERRA AUTOMOTIVE

SEXTON AUTO SALES, INC

SHAMBURG AUTO SALES

SHARPNACK FORD

SHEEHAN PONTIAC

DEALER NAME

SHEEHY FORD MERCURY SHUTT ENTERPRISES SIMMONS NISSAN SIMS BUICK PONTIAC LLC
SITTON BUICK COMPANY, INC SKINNER MOTORS, INC SMART CARS, INC SMZ AUTO IMPORT,
INC SONS ACURA SONS HONDA SOUTH I-75 CHRYSLER DODGE JEEP SOUTHEAST PERFORMANCE
MOTORCAR SOUTHERN STATES NISSAN, INC SOUTHERN TRUST AUTO SALES SOUTHERN USED
CARS SOUTHERN WHOLESALE CARS SOUTHGATE FORD SOUTHPORT MOTORS SOUTHTOWN MOTORS
HOOVER SOUTHTOWNE SOUTHTOWNE ISUZU SOUTHWEST AUTO SALES SPACE COAST HONDA
SPARTAN LINCOLN MERCURY SPECIALTY AUTO SALES SPEEDWAY MOTORS, INC SPIRIT FORD
INC SPITZER AUTOWORLD SPITZER BUICK, INC SPITZER CHEVROLET COMPANY SPITZER DODGE
SPITZER KIA SPITZER LAKEWOOD, INC SPITZER MOTOR CENTER, INC. SPITZER MOTOR CITY
SPORT MAZDA SPORT MITSUBISHI SPURGEON CHEVROLET STAN’S CAR SALES STAR CARS, INC
STARLING CHEVROLET STARRS CARS AND TRUCKS, INC STEARNS FORD STEARNS MOTORS OF
NAPLES STEINLE CHEVROLET BUICK LLC STEVE MOORE CHEVROLET STEVE RAYMAN CHEVROLET
LLC STOKES BROWN TOYOTA SCION STOKES MITSUBISHI STONE MOUNTAIN CHRYSLER JEEP
STONE MOUNTAIN NISSAN STONECREST TOYOTA SUBURBAN FORD OF WATERFORD SUMMIT PLACE
KIA CANTON SUN HONDA SUN TOYOTA SUNCOAST FORD SUNNYSIDE NISSAN




--------------------------------------------------------------------------------

DEALER NAME

SUNNYSIDE TOYOTA

SUNRISE AUTOMOTIVE

SUNSET DODGE, INC

SUNSTATE FORD

SUPERIOR ACURA

SUPERIOR AUTO SALES

SUPERIOR CHEVROLET

SUPERIOR PONTIAC BUICK GMC, INC

SUPRA ENTERPRISES

SUSAN SCHEIN CHRYSLER PLYMOUTH

SUTHERLIN MAZDA

SUTHERLIN NISSAN

SUZUKI OF GREENSBORO LLC

SUZUKI OF NASHVILLE

SWEENEY CHRYSLER DODGE JEEP

TAMAROFF MOTORS

TAMERON AUTOMOTIVE GROUP

TAMIAMI FORD, INC

TAMPA HONDALAND

TARPON SPRINGS DODGE

TAYLOR MORGAN, INC

TAYLOR’S AUTO SALES

TEAM HONDA

TEAM PONTIAC-BUICK-GMC TRUCK

TEAMRAY MOTORSPORTS, INC

TED’S AUTO SALES, INC.

TELEGRAPH CHRYSLER JEEP, INC

TERRY LEE HONDA

THE 3445 CAR STORE, INC

THE AUTO SOURCE, INC

THE CAR CABANA OF MELBOURNE, INC

THE CAR COMPANY, INC

THE CAR CONNECTION, INC

THE CAR SHACK

THE CAR STORE, INC

THE TRUCK FARM OF EASLEY

THOMAS & SON, INC

THOMASVILLE TOYOTA

THOMPSON AUTOMOTIVE, INC

THOROUGHBRED CHEVROLET, INC

TIPTON FORD LINCOLN

TKM AUTO SALES

T-MOTOR SALES

TOM HOLZER FORD

TOM O’BRIEN CHRYSLER JEEP

TOM WOOD FORD

TOMLINSON MOTOR COMPANY OF GAINESVILLE, INC

TONY ON WHEELS, INC

TOWN & COUNTRY DODGE, INC

TOWN & COUNTRY SELECT

TOWN CENTER NISSAN

TOWNSEND IMPORTS

TOYOTA MALL OF GEORGIA

TOYOTA OF BEDFORD

TOYOTA OF HOLLYWOOD

TOYOTA OF WINTER HAVEN

TOYOTA WEST/SCION WEST

TRIAD AUTO, INC

 

DEALER NAME

TRI-COUNTY MOTORS

TRINITY AUTOMOTIVE

TRIPLE M AUTO CONSULTANTS

TROPICAL AUTO SALES & RENT TO OWN

TROPICAL AUTO SALES LLC

TROPICAL CHEVROLET

TROPICAL FORD

TRUCKS DIRECT

U.S. AUTO GROUP, INC

ULTIMATE IMAGE AUTO, INC

UNITED AUTO BROKERS

UNIVERSAL AUTO SALES OF PLANT CITY

UNIVERSAL NISSAN

UNIVERSITY AUTO & TRUCK

UNIVERSITY MOTORS

UNO AUTO SALES

UPTOWN MOTOR OF NC, INC

US 1 CHRYSLER DODGE JEEP

US 70 MOTORS LLC

US MOTORS

USA AUTO & LENDING, INC

USA AUTO CENTER, INC

USA MOTORCARS

USED CAR FACTORY, INC

USED CAR MOTOR MALL OF GRAND

VA BEACH AUTO SPORTS

VADEN NISSAN, INC

VADEN VOLKSWAGEN

VALUE 1 AUTO SALES

VAN DEVERE, INC

VANN YORK NISSAN, INC

VANN YORK PONTIAC, INC

VARSITY LINCOLN MERCURY

VEHICLES 4 SALES, INC

VENICE NISSAN DODGE, INC

VIC BAILEY IMPORTS, INC

VICTORIA MOTORS LLC

VICTORY CHEVROLET LLC

VILLAGE AUTO OUTLET, INC

VILLAGE AUTOMOTIVE

VILLAGE MOTOR SALES, INC

VIN DEVERS, INC

VINCE WHIBBS PONTIAC-GMC

VOLVO OF FT MYERS

VOSS SUZUKI

W. HARE & SON

W.P.B. AUTOMART/KIA

WADE FORD INC

WADE RAULERSON

WADSWORTH AUTOMOTIVE INV LLC

WALCUTT AUTOMOTIVE, LLC

WALLACE NISSAN

WAYLAND MOTOR SALES

WAYNE THOMAS CHEVROLET, INC

WEST COAST CAR & TRUCK SALES

WESTGATE CHRYSLER JEEP DODGE

WESTLAND MOTORS RCP, INC

WESTSIDE AUTO WORLD




--------------------------------------------------------------------------------

DEALER NAME

WHITE ALLEN HONDA

WHOLESALE, INC

WILLETT HONDA SOUTH

WILSON BROTHERS

WINTER PARK AUTO MALL CORP

WMS MOTOR SALES LTD

WOODBRIDGE MOTORS, INC

WORLD AUTO NET, INC

WORLD CLASS AUTO SUPERSTORE

WORLD FORD STONE MOUNTAIN

WORLD ON WHEELS OF MIAMI, INC

WORLD TOYOTA

WOW CAR COMPANY

WRIGHT’S AUTO SALES

WULLENWEBER MOTORS

XL1 MOTORSPORTS, INC

XTREME AUTO SALES

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YOUR DEAL AUTOMOTIVE

    
